DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lightle et al. (5,207,852) in view of Hannington (2015/0185375, of record) in view of Vandenberg et al. (2004/0023019, of record).

Regarding claim 1, Lightle discloses a retroreflective tape (Figure 1, 10, retroreflective sheetings) comprising a retroreflective region (at least regions of 10, retroreflective sheeting, which include 24, microspheres) partially provided on a base layer (16, carrier sheet), wherein the retroreflective region is a region having a fixing resin layer (14, air-permeable web; at least col 8 lines 26-33 teach the web is made of a polyurethane resin), a transparent microsphere (24, microspheres; col 3 lines 56-57 teach the microspheres are substantially transparent) embedded in the fixing resin layer (Figure 1), and a reflective layer formed of a metal film (26, reflective layer; col 4 lines 56-64 teach the reflective layer including metal) provided between the transparent microsphere and the fixing resin layer (Figure 1), the transparent microsphere has a refractive index of 1.6 to 2.5 (at least col 4 lines 33-35 teach the microspheres have a refractive index between 1.70 and 2.0, which falls within the claimed range), wherein the retroreflective tape includes a thermoplastic film (20, layer; col 2 lines 66-68 teach the carrier sheet comprises a thermoplastic layer), wherein the base layer is a releasable release base comprising a laminate having the thermoplastic film stacked on a base film (col 2 line 66 - col 3 line 5; 16, carrier sheet, includes 20, layer, coated on 18, polymer sheet), and wherein the thermoplastic film embeds a region of the transparent microsphere exposed from the fixing resin layer (Figure 1), and wherein the retroreflective tape includes an adhesive layer on a surface of the fixing resin layer on a 
Lightle fails to teach wherein the transparent microsphere is embedded in the fixing resin layer with an exposure ratio of 53 to 70%, and wherein a non-retroreflective region without the retroreflective region is a void portion with no other constituents than the base layer. Lightle and Hannington are related because both teach a retroreflective film.
Hannington discloses a retroreflective film wherein the transparent microsphere is embedded in the fixing resin layer with an exposure ratio of 53 to 70% (at least [0069] teaches 20, spheres, are embedded in 30, binder material layer, to a depth from about 20 to about 70% of a diameter of the microspheres, thus teaching an exposure of from 30% to 80%, which includes the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lightle to incorporate the teachings of Hannington and provide wherein the transparent microsphere is embedded in the fixing resin layer with an exposure ratio of 53 to 70%. Doing so would allow for adequate cone angle of the retroreflector while preventing dislodging of the microspheres.
The modified Lightle fails to teach wherein a non-retroreflective region without the retroreflective region is a void portion with no other constituents than the base layer. The modified Lightle and Vandenberg are related because each teach a retroreflective film.
Vandenberg discloses a retroreflective film wherein a non-retroreflective region without the retroreflective region is a void portion with no other constituents than the although they can be removed in some implementations (emphasis added)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lightle to incorporate the teachings of Vandenberg and provide wherein a non-retroreflective region without the retroreflective region is a void portion with no other constituents than the base layer. Doing so would allow for a user desirable pattern to be provided, thereby improving customization of the device.

Regarding claim 4, the modified Lightle discloses the retroreflective tape according to claim 1, but fails to teach wherein a non-retroreflective region without the retroreflective region is in communication in a longitudinal direction and/or a width direction of the retroreflective tape, and the retroreflective region is partitioned into a plurality of regions by the non-retroreflective region to form a design pattern.
However, Vandenberg further discloses a retroreflective film wherein a non-retroreflective region without the retroreflective region is in communication in a longitudinal direction and/or a width direction of the retroreflective tape (Figure 5, region of 20, particulate transfer film, that does not include 28, beads), and the retroreflective region is partitioned into a plurality of regions by the non-retroreflective region to form a design pattern (Figure 5 depicts an alternating pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lightle to incorporate the teachings of Vandenberg and provide wherein a non-retroreflective region without the retroreflective region is in communication in a longitudinal direction and/or a width direction of the retroreflective tape, and the retroreflective region is partitioned into a plurality of regions by the non-retroreflective region to form a design pattern. Doing so would allow for a customizable desired shape/lettering to be formed with the retroreflective pattern.

Regarding claim 8, the modified Lightle discloses the retroreflective tape according to claim 1, which is used by being attached to or sewn on an adherend (at least col 2 lines 13-19).

Regarding claim 9, the modified Lightle discloses the retroreflective tape according to claim 1, which is used for attachment to clothing (at least col 1 line 68 - col 2 line 2).

Regarding claim 10, the modified Lightle discloses use of the retroreflective tape according to claim 1 as a member to be attached to or sewn on an adherend (at least col 2 lines 13-19).

Regarding claim 11, the modified Lightle discloses use of the retroreflective tape according to claim 1 as a member to be attached to clothing (at least col 1 line 68 - col 2 line 2).

Regarding claim 12, the modified Lightle discloses the retroreflective tape according to claim 1, wherein the fixing resin layer is formed by a resin coating method (Examiner notes that since the instant claim is a product claim, and the claim includes a process of manufacturing limitation, no patentable weight has been given to the process).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lightle et al. (5,207,852) in view of Hannington (2015/0185375, of record) in view of Vandenberg et al. (2004/0023019, of record) as applied to claim 1 above, and further in view of LaPerre et al. (6,060,157, of record).

Regarding claim 5, the modified Lightle discloses the retroreflective tape according to claim 1, but fails to teach wherein a non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape. The modified Lightle and LaPerre are related because each teach a retroreflective film.
LaPerre discloses a retroreflective film wherein a non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape (at least Figure 1A, col 19 lines 31-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lightle to incorporate the teachings of LaPerre and provide wherein the non-retroreflective region without the retroreflective region does not form a linear region extending parallel to the width direction of the retroreflective tape. Doing so would allow for a customizable desired shape/lettering to be formed with the retroreflective pattern.

Regarding claim 6, the modified Lightle discloses the retroreflective tape according to claim 1, but fails to teach wherein a non-retroreflective region without the retroreflective region forms a plurality of linear regions extending in two or more different 
LaPerre discloses a retroreflective film wherein a non-retroreflective region without the retroreflective region forms a plurality of linear regions extending in two or more different directions (at least Figure 1A, col 19 lines 31-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lightle to incorporate the teachings of LaPerre and provide wherein the non-retroreflective region without the retroreflective region forms a plurality of linear regions extending in two or more different directions. Doing so would allow for a customizable desired shape/lettering to be formed with the retroreflective pattern.

Regarding claim 7, the modified Lightle discloses the retroreflective tape according to claim 6, wherein the plurality of linear regions extending in the two or more different directions intersect with each other to form an intersection (LaPerre: at least Figure 1A, col 19 lines 31-34).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872